379 U.S. 130 (1964)
INDEPENDENT PETROLEUM WORKERS OF AMERICA, INC.
v.
AMERICAN OIL CO.
No. 55.
Supreme Court of United States.
Argued November 9, 1964.
Decided November 23, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
David E. Feller argued the cause for petitioner. With him on the briefs were William Belshaw, Benedict R. Danko, Elliot Bredhoff, Jerry D. Anker and Michael H. Gottesman.
Frederic D. Anderson argued the cause for respondent. With him on the brief were Richard P. Tinkham and Daniel F. Kelly.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE GOLDBERG took no part in the consideration or decision of this case.